The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kirakozov et al., RU 2 108 072 C1, which illustrates a socket 10 and 11 for positioning over and coupling to a residual arm (machine translation: paragraphs 0001, 0009-0010) and a connector 1-4 coupled to the socket (drawings) and capable (MPEP § 2114) of selectively coupling to a cue stick such that the user can be positioned to manipulate the cue stick for playing a cue sport (machine translation: paragraphs 0006, 0010, 0012).  Regarding claim 2, the hinged coupling 5 is explained in the English abstract and machine language paragraphs 0010 and 0012.  Regarding claim 10, central positioning is evident from Figures 1 and 2.  Regarding claim 11, components 1 and 2 are characterized as being “half-rings” (English abstract; machine translation: paragraphs 0010, 0012), and the clamping screw 4 facilitates frictional engagement over a range of selectable rod diameters (ibid.: paragraphs 0003, 0006, 0012; phantom rod member depicted in Figures 1 and 2).
s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kirakozov et al., RU 2 108 072 C1.  Silicone liners were quite common in the art at the effective date of the present invention, as seen from a cursory search of A61F 2002/7818 of the Cooperative Patent Classification system, and would have been obvious in order to enhance comfort and improve securement of the residual arm.
Claims 1-2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirakozov et al., RU 2 108 072 C1, and Eyraud, FR 557568 A.  Billiard cue sticks in combination with upper extremity prostheses were known in the art, as seen from the drawings and description of Eyraud (machine translation: page 1, lines 10 and 28-29).  A cue stick placed within the connector 1-4 of Kirakozov et al. would thus have been obvious, with Kirakozov et al. being open to a “wide range of functional applications” (English abstract, last sentence) and with further motivation (to combine teachings) provided by the similarities in design and purpose.  Moreover, adding a socket (like that of Kirakozov et al.) to Eyraud for receiving a residual arm would have been immediately obvious in order to comfortably affix “the prosthesis device itself” (Eyraud machine translation: paragraph 0009) to the amputee.  Regarding claims 2 and 14, both systems include a hinged coupling, as discussed above for Kirakozov et al. and as evidenced by the Eyraud drawings and machine translation paragraph 0004.  Regarding claim 12, tapering of the collar A of Eyraud would have been obvious to one of ordinary skill in the art in order to better match the “tail” of the cue stick (Eyraud machine translation: paragraph 0003) so as to reduce stress concentrations and facilitate friction and tightening via the wing nut D (ibid.: paragraph 0006).
Claims 3-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kirakozov et al., RU 2 108 072 C1, and Eyraud, FR 557568 A, as applied above, and further in 10 having at least one pair of opposed U-shaped cutouts (Figures 1-2; column 2, lines 52-57; column 3, lines 23-29) and straps 19 and 20 with Velcro for adjustably tightening the socket (column 1, line 68, to column 2, line 3; column 2, lines 21-24 and 57-59; column 3, lines 40-44; column 4, lines 16-18).  To utilize such a socket in Kirakozov et al. or Eyraud would have been obvious from the stated advantages (Marsh et al.: column 1, lines 32-43; column 2, lines 8-17 and 36-51), generally applicable to upper residual limbs as well, with the ordinary practitioner having been left to devise or select an appropriate residual limb socket and with further motivation (to combine) provided by the concern of Marsh et al. about “substantial risks for debilitation as well as psychic depression” (column 1, lines 15-18) and Kirakozov et al. and Eyraud offering the ability to exercise and participate in sports, games, and other activities that help alleviate these potential risks.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Attention is directed to the drawings of Larsen et al., US 3,036,312; De Filipo, US 3,747,128; and Gomes, PI 9303167-0 A (Brazil).
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774